 1
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
      BAY.ORG, et al.,                                      Case No. 1: 17-cv-01176-LJO-EPG
 9
10                       Plaintiffs,
                                                            ORDER RE: STIPULATION OF
11           v.                                             VOLUNTARY DISMISSAL WITHOUT
                                                            PREJUDICE
12    DAVID BERNHARDT, et al.,

                         Defendants,                        (ECF No. 107)
13
14          and

15    STATE WATER CONTRACTORS, et al.,

16                       Defendant-Intervenors.

17
18          Pursuant to the Stipulation of Voluntary Dismissal filed by Plaintiffs on May 10, 2019, and

19   signed by all parties in this action (ECF No. 107), the case has ended and is dismissed without

20   prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii); ); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

21   Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

22
23   IT IS SO ORDERED.

24
        Dated:     May 13, 2019                                 /s/
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
